 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHajoca CorporationandTruck Drivers and Helpers,Teamsters Local UnionNo 312 Cases 4-CA-15951 and 4-CA-16397September 30 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 9 1987 Administrative LawJudge Walter H Maloney Jr issued the attacheddecisionThe Respondent filed exceptions and asupporting brief and the General Counsel filed abrief in reply to the Respondents exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings 1 findings 2and conclusions as modified below and to adoptthe recommended Order as modifiedThe facts are fully detailed in the judge s decisionFor background purposes we note the following relevant factual matters In mid 1986 3 theRespondent was engaged in separate negotiationsfornew collective bargaining agreementswithLocal 690 of the Plumbers and Pipefitters Union(Plumbers) representing the Respondents warehouse employees and with Charging Party TeamstersLocal 312 (Teamsters) representing the Respondent s two truckdrivers 4 Concerning negotiationswith the Teamsters the Respondent made itsinitialproposalswhich included a wage offer onMay 28 and at a subsequent negotiatingsession onJune 12 the Teamsters made initial counterproposalsOn July 2 Vincent Ezzo the manager of the Respondent s facility held two meetings with employeesEmployee David Little a driver and severalwarehouse employees were present at the firstmeeting employee Victor Borreggine the other'The Respondent has exceptedto some ofthe judges credibility findrags TheBoards established policy is not to overrulean administrativelaw judge scredibilityresolutions unlessthe clearpreponderance of allthe relevant evidenceconvincesus thatthey are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsIn addition some of the Respondent s exceptionsimply thatthe judge srulingsfindingsand conclusions demonstrate bias and prejudiceOncareful examination of the judge s decision and the entire record we aresatisfiedthat suchcontentions are without ment2We note the followinginadvertenterrors in thejudge sfactual findrags that do not affect our decision In sec I B of the judge s decision 5centan hourwage increases should read5 percentwage increasesInsec I C thefindingsshould showthat replacement driver Gerald Gilletteworked for the Respondent untilmid September 1987SAll subsequent dates are in 1986 unless otherwise noted4 Eachof the collectivebargaining agreements expired on June 30driverand another warehouse employee werepresent at the second These two meetings werethe subject of unfair labor practice charges filed bythe Teamsters later in July contending that the Respondent through Ezzo had unlawfully threatenedemployees and had unlawfully bypassed the Teamsters and negotiated directly with bargaining unitemployeesSubsequent negotiations with the Teamsters andthe Plumbers did not result in collective bargainingagreementsOn July 10 the Plumbers began aneconomic strike and instituted a picket line outsidetheRespondents facilityThe Respondents twodrivers honored the Plumbers picket line and didnot report to work after July 10 neither they norother Teamsters members participated in picketingtheRespondents plantThe Respondent subsequently hired replacement employees for both thewarehouse employees and the driversThe Teamsters and the Respondent entered intoa settlement agreement concerning the July unfairlabor practice charges and the agreement was approved by the Regional Director on January 151987On February 9 1987 the Respondent conducted a poll of several of its replacement employeesboth warehousemen and drivers to ascertainthewarehousemen s support of the Plumbers andthe drivers support of the Teamsters Based in parton the results of the poll on February 11 1987 theRespondent withdrew recognition of the Teamstersas the representative of its driver employees In response the Teamsters filed another unfair laborpractice charge In late May 1987 the Regional Director set aside the settlement agreement and issueda consolidated complaint based on both the July1986 and February 1987 chargesThe judge affirming the revocation of the settlement agreement found that by its conduct at theJuly 2 meetings the Respondent threatened employees in violation of Section 8(a)(1) and bypassedthe Teamsters to deal directly with unit employeesin violation of Section 8(a)(5)The judge furtherfound that the poll conducted on February 9 1987violatedSection 8(a)(1)and the Respondent swithdrawal of recognition violated Section 8(a)(5)Although we adopt the judge s conclusions that theRespondent violated the Act we do so only as setforth below1We address first the Respondents postsettlement agreement conduct its poll of replacementemployees and withdrawal of recognition of theTeamsters in February 1987 InStation KKHI 284NLRB 1339 (1987) we reaffirmed the essentiallegal principles regarding the presumption of a collective bargaining representativesmajority status291NLRB No 16 HAJOCA CORPand the circumstances in which an employer lawfully may withdraw recognitionAbsent unusual circumstances there is an itrebuttable presumption that a union enjoys majonty status during the first year following itscertificationOn expiration of the certificationyear the presumption of majority status continues but may be rebutted An employer whowishes to withdraw recognition after a yearmay do so in one of two ways (1) by showingthat on the date recognition was withdrawnthe union did not in fact enjoy majority statusor (2) by presenting evidence of a sufficientobjective basis for a reasonable doubt of theunion s majority status at the time the employer refused to bargainIbidThere is a similarly irrebuttable presumptionof the union s majority status during the term of acollective bargaining agreement 5 at its expirationan employer may lawfully withdraw recognitionon either of the two grounds described above Seee gKBMS Inc278NLRB 826 846 (1986)BASF Wyandotte Corp276 NLRB 498 504 (1985)Burger Pits Inc273NLRB 1001 1002 (1984)affd sub nomHotel Employees Local 19 v NLRB785 F 2d 797 (9th Cir 1986) With respect to thesecondmeans of rebutting the presumption theemployers expression of a reasonable doubt mustbe raised in a context free of unfair labor practicesSee e gKBMS Incsupra at 846Guerdon Industries218 NLRB 658 659 (1975)An employers polling of its employees concerning their union sympathies and support is permissible in certain situations See generallyStruksnesConstruction Co165 NLRB 1062 (1967) One suchsituationmay occur when the poll is conducted toverify the minority status of an incumbent unionThe Board s established prerequisite for the lawfulpolling of employees in this situation is that the employer have a reasonable doubt of the union s majority status based on objective considerations thatwould be sufficient for a lawful withdrawal of recognitionSee e gThomas Industries255 NLRB646647 (1981)MontgomeryWard & Co210NLRB 717 (1974) 6 The Respondents asserted ob° Accordingly we correct the judge s statement of the law that suchpresumption is almost conclusive8We note that three Federal circuit courts haverejectedthe Board sprecondition for a lawful poll holding instead that an employer may pollits employees to determine their union sentiment if the employer has substantialobjective evidence of a loss of union support even if that evidence is insufficient in itself to justify withdrawal of recognitionMingtreeRestaurant vNLRB736 F 2d 1295 (9th Cir 1984)Thomas Industries vNLRB687 F 2d 863 (6th Cir 1982) denying enf 255 NLRB 646(1981)NLRB Y A W Thompson Inc651 F 2d 1141 (5th Cir 1981)We find it unnecessary in this case to reexamine the Board s pollingstandard because as set forth below the Respondents bases for conduct105jective considerations providing the grounds for itsdoubt of the Teamsters majority support and itsdecision to conduct the poll are first the hiring oftwo driver-William Moss and Gerald Gillette-toreplace unit employees Little and Borreggine andthe replacements act of crossing the Plumberspicket line to report to work 7 and second replacement driver Moss statements critical of those manning the picket line 8Regarding the first factorwe stated inStationKKHIsupra that the hiring of permanent replacements who cross a picket line in itself doesnot support an inference that the replacements repudiate the Union as collective bargaining representative284 NLRB 1339 1344 We stated further that we would not apply any presumptionsconcerning the replacement employeesunion sentiments but would require in each case more evidence establishing a lack of union support on thereplacements part, in weighing the sufficiency ofthe employers showing of reasonable doubt Id at1344See alsoCurtinMatheson Scientific287NLRB 352 (1987) Accordingly the Respondent shiring of Moss and Gillette in itself establishesnothing with respect to their attitudes concerningrepresentation by the TeamstersThe mere factthat they crossed a picketline alsohas no significance per se and this is especially true here because the picketing was conducted by the Plumberswhich was not the representative of the unitemployees here in questionRegarding the Respondents second factor therecord establishes that replacement driverMosscriticized the behavior of some of the Plumberspickets on the picket line Such comments even ifmade with regard to an employees bargaining representative, do not constitute a repudiation of thecollective bargainingrepresentativeSeee gNLRB v Windham Memorial Hospital577 F 2d805 814 (2d Cir 1978)CurtinMathesonsupra at351Again in this case evidence of repudiation isparticularly lacking because the pickets at whoming the poll of replacement employees were insufficient under either theBoard s or these courts standard°The record is unclear and no issue has been raised concerning whether Moss and Gillette were hired aspermanentreplacements For purposesof this analysis only we will assume without finding that they were infact permanent replacements8As another elementin itsreasonable doubt defense the Respondentcontends that employees Little and Borreggine took substantially equivalent employment elsewhere prior to the poll thus severing their employment relationship with the RespondentWe need consider this issue nofurther than to note that the Respondent made no showing that it knewabout and relied on this consideration in reaching its doubt of theTeamsters majority at the time of the poll and the subsequent withdrawal of recognitionAccordingly this contention carries no weight in ouranalysis See e gOrion Corp210 NLRB 633 634 (1974) enfd 515 F 2d81 (7th Cir 1975) 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMoss comments were directed were Plumbersthere were no Teamsters pickets 9The foregoing factors relied on by the Respondent are insufficient to constitute objective considerations that would support a reasonable doubt of theTeamstersmajority status and are also insufficienttomeet the somewhat less stringent standard thatsome courts would apply in determining whetheran employer is warranted in conducting a poll ofemployee sympathies (see fn 6, above) Nothing inthe unit employees conduct gave any substantialindication about their feelings about being represented by the Teamsters in collectivebargainingAccordingly the Respondents polling of its replacement drivers violated Section 8(a)(1)Seee gMid Continent Refrigerated Service Co , 228NLRB 917 (1977)In defending its subsequent withdrawal of recognition of the Teamsters the Respondent relies onthe same purported reasonable doubt factors thatsupported the poll and on the results of the pollitselfThe hiring of the replacement drivers andMoss comments are insufficient in this regard forthe same reasons that they were insufficient to justify the poll i e these factors provided no objettive basis for a lawful withdrawal of recognitionIn addition, the Respondent cannot rely on the results of the poll as an objective consideration because the poll itself was an unfair labor practiceestablishing an unlawful context for a withdrawalof recognition See e gGuerdon Industriessupra218 NLRB at 659 661 See alsoMontgomery Wardsupra, 210 NLRB at 717 In light of these considerations the Respondents withdrawal of recognitionviolated Section 8(a)(5) and, (1) 102 In view of the unfair labor practices above,committed subsequent to the January 15 1987 settlement agreement, we agree with the judge thatthe Regional Director properly set the settlementasideAccordinglywe proceed to a considerationof the Respondents presettlement conduct allegedas unlawful See e gCambridge Contracting259NLRB 1374 1381 (1982),InterstatePaper SupplyCo 251 NLRB 1423 fn 9 (1980)9We also note that in testimony credited by the judge Moss specifitally denied making any statements that would indicate a rejection of theTeamsters as his bargaining representative10 Inview of our disposition above we find it unnecessary to pass onother aspects of the Respondents poll including whether the ballot question- Do you consider Teamsters Local 312 to be your collective bargaining representative''-would tend to elicitan inaccurate and unreliable expression of employee sentimentas found by the judge We alsonote that there are outstanding questions unnecessary for us to resolvehere concerning whether three employees-Moss Gillette and Collins-are properly in the drivers unitMoss and Gillette may have been onlytemporary replacements and Collins had been working as a warehouseman Both Gillette and Collins voted in the poll as drivers with Collinssupposedly substituting for Mosswho was ill on the day the poll wastakenWe affirm the judge s findings and conclusionsas set forth in his decision that the RespondentthroughFacilityManager Ezzo bypassed theTeamsters as the collectivebargainingrepresentative of the driver employees and bargained directlywithBorreggineand Little concerning wages onJuly 2 1986 in violation of Section 8(a)(5) and(1) 11We also adopt his conclusion that Ezzomade a threat on July 2 in violation of Section8(a)(1) but we do so on the following grounds Wefocus on the second employee meeting held byEzzo on July 2 Present were Ezzo driver Borregginewho was also the bargaining unit s shop stewand and warehouse employee William SzczepanskiIn addition to making a new wage offer as he hadat the first meeting Ezzo made certainstatementsto Borreggine concerning the possibility that theTeamsters might resort to an economic strike According to Borreggine s uncontradicted testimonywhich was substantially corroborated by SzczepanskiEzzo told him that if the employees wenton strike they would be permanently replaced andif that occurred they would no longer have jobswith the Respondent 12 We have found that suchstatements go beyond a lawful explanation of anemployers right to replace employees permanentlyduring aneconomic strike and beyond a lawfulthough incompletestatementof striking employeesLaidlawrights 13 Ezzo s remarks made to onewho was both an employee and a representative oftheUnion clearly indicated that unit employeeswouldlose their jobsif they participated in an economic strike The statement constituted a threat tosever the employment relationship should the employees exercise rights protected by Section 7Thus, it violated Section 8(a)(1) as alleged in thecomplaintSeee gEmerson Electric Co287NLRB 1065, 1066 (1988)Alpha Cellulose Corp265 NLRB 177, 178 (1982) enfd mem 718 F 2d1088 (4th Cir 1983)Webel Feed Mills217 NLRB815 818(1975)CfJohnW Galbreath & Co288NLRB (1988)Eagle Comtronics263 NLRB 515516 (1982) 14The judge also found that Ezzo uttereda similarurlawful threat at the first employeemeeting onJuly 2We find it unnecessary to consider thejudges findings in this regard as any conclusionswe might draw would be duplicative of the violation found above and would not affect the remedy11We finditunnecessaryto relyon the judge s finding that Ezzo swage offer which was clearlydistinctfrom the previous wage proposalto the Teamsterswas made on a take it-ot leave us basis12 The recorddoes not support the judge s finding that this statementwas made without reference to a strike or strike replacements12Laidlaw Corp171NLRB 1366 (1968) enfd 414 F 2d 99 (7th Cir1969) cert denied397 U S 920 (1969)14Member Johansenconcurs HAJOCA CORP107AMENDED CONCLUSIONS OF LAWIn the judge s Conclusion of Law 5 insert and(1)after the phrase Section 8(a)(5)delete Conclusion of Law 6 and replace it with the following6By threatening employees with the loss oftheir jobs if they engaged in protected concertedactivities, and by conducting a poll of employeesconcerning their support of the Union without theprerequisite reasonable doubt of the Union s majority status as the employees collective bargainingrepresentative the Respondent has violated Section8(a)(1) of the ActAMENDED REMEDYThe judge granted the General Counsel s routinerequest for a visitatonal clause as part of theremedy for the Respondents unfair labor practicesIn the circumstances of this case we find it unnecessary to include such a clause SeeCherokeeMarine Terminal287 NLRB 1080 (1988) Thereforewe will modify the judge s recommendedOrder accordinglyORDERThe National Labor Relations Board orders thattheRespondentHalocaCorporationChester,Pennsylvania its officers agents successors andassigns shall1Cease and desist from(a)Refusing to bargain in good faith with TruckDrivers and Helpers Teamsters Local Union No312, as the exclusive collective bargaining representative of its truckdnver employees employed atitsChester Pennsylvania facility(b) Bypassing the Union and negotiating directlywith bargaining unit employees concerning wages,hours and terms and conditions of employment(c)Withdrawing recognition from Truck Driversand Helpers Teamsters Local Union No 312 asthe exclusive collective bargaining representativeof truckdriver employees employed at its ChesterPennsylvania facility unless it can demonstrate byconvincing objective evidence that the Union nolonger represents a majority of the employees inthat bargaining unit or that the Respondent has areasonably grounded good faith doubt that theUnion no longer represents a majority of the employees in that bargaining unit(d) Threatening employees with the loss of theirjobs if they should engage in protected concertedactivities(e)Polling employees concerning their supportof the Union without the prerequisite reasonabledoubt of the Union s majority status as the employees collective bargaining representative(f) In any other manner interfering with restraining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Recognize and bargain collectively and ingood faith with Truck Drivers and Helpers Teamsters Local Union No 312 as the exclusive collective bargaining representative of its truckdriver employees employed at its Chester Pennsylvania facilityand if an understanding is reached embodythe understanding in a signed agreement(b)Post at its Chester Pennsylvania facilitycopies of the attached notice markedAppendix 15 Copies of the notice on forms provided bytheRegionalDirector for Region 4 after beingsigned by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered defacedor covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply15 If this Order is enforced by a judgment of a United States court ofappealsthe words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form join or assist any unionTo bargain collectively through representstives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT bypass Truck Drivers and HelpersTeamsters Local Union No 312 by negotiat 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing directlywith employees concerning wageshours and terms and conditions of employment inthe truckdriver bargaining unit at our ChesterPennsylvania facilityWE WILL NOT withdraw recognition from TruckDrivers and Helpers Teamsters Local Union No312 as the exclusive collective bargaining representative of truckdnver employees employed at ourChester Pennsylvania facility unless we can demonstrate by convincing objective evidence that theUnion no longer represents a majority of the employees in thatbargainingunit or we can demonstrate a reasonably grounded good faith doubt thattheUnion no longer represents a majority of theemployees in that bargaining unitWE WILL NOT poll employees concerning theirsupport of the Union without the prerequisite reasonable doubt of the Union s majority status as theemployees collective bargaining representativeWE WILL NOT threaten employees with the lossof their jobs if they shouldengage inprotectedconcerted activitiesWE WILL NOT in any other manner interferewith restrain or coerce you in the exercise of therights guaranteed you by Section 7 of the ActWE WILL recognize and bargain collectively andingood faith with Truck Drivers and HelpersTeamsters Local Union No 312 as the exclusivecollective bargaining representative of our truckdriver employees employed at the Chester PennSylvania facilityHAJOCA CORPORATIONJudith I Katz Esqfor the General CounselJeffreyASmithandWalterH FlammJrEsqsofPhiladelphia Pennsylvania for the RespondentMark P Muller Esqof Philadelphia Pennsylvania forthe Charging PartyDECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H MALONEY JR Administrative LawJudge This case was heard before me at PhiladelphiaPennsylvaniaon a consolidated unfair labor practicecomplaint i issued by the Regional Director for RegioniTheprincipal docket entries in this case are asfollows charge filedby Truck Driversand Helpers TeamstersLocal Union No 312 (Teamstern or Local312) against the Respondenton July10 1986 in Case 4-CA-15951 andamendedcharge filed on July21 1986 chargefiled byLocal312 against Respondenton February 17 1987 in Case 4-CA-16397consolidated complaintissued bythe RegionalDirector on May29 1987Respondents answerfiledon June 9 1987 hearing held inPhiladelphia Pennsylvaniaon October 15 1987briefs filed with me bythe GeneralCounseland the Respondenton November 30 19874which alleges that Respondent Hajoca Corporation2violated Section 8(a)(1) and (5) of the Act More particularlythe consolidated complaint alleges that the Respondent threatened employees with loss of employmentif their union went on strike dealt directly with its bargaining unitemployees by discussing contract proposalswhich had not been presented to official union representativesand unlawfully interrogated employees by conducting a poll concerning their union sympathies and desiresThe consolidated complaint further alleges that theRespondent unlawfully withdrew recognition from Local312 as the representative of its truckdnver employeesThe earlier allegations in the consolidated complaintwere the subject of a settlement agreement approved bythe Regional Director on January 15 1987 In order toprosecute these earlier violations the Regional Directorset aside this settlement agreement on the basis of asserted postsettlement misconduct and proceeded to issue theinstant complaint which is directed at both presettlementand postsettlement conductRespondent denies thecommissionof any unfair laborpractices either before or after the execution of the settlement agreement and denies that the Regional Directorhad any basis for setting that agreement aside Respondent asserts that the polling of unit employees which tookplace on February 9 1987 was done in accordance withBoard rules and case precedents and that the withdrawalof recognition from Teamsters Local 312 which admittedly took place on February 11 1987 following thepolling of employees was based on a freely expressed indication of employee sentiment that indicated that Local312 no longer represented these employeesOn thesecontentions the issues were framed 3ITHE ALLEGED UNFAIR LABOR PRACTICESRespondent operates approximately 76 distributioncenters throughout the United States from which it sellsand delivers plumbing and heating fixtures and suppliesIts principal customers are firms engaged in the industrialand commercial sectors of the plumbing and heatingbusinessOne such outlet is located at Chester Pennsylvania from which it services the Philadelphia metropolitan area Until the events in this case arose Respondentemployed about six warehousemen and two drivers atthe Chester locationThe warehousemen will presumably continue to be represented by Local 690 of thePlumbers Union The drivers were represented by TeamstersLocal 312 Until 1986 the Respondent bargainedwith the Plumbers Union concerning its inside employeesthrough a trade association known as the Philadelphia2Respondent admits and I find that it is a Maine corporation which isengaged in the wholesaledistributionof plumbing and heating suppliesthroughout the UnitedStates It maintains a place of business at ChesterPennsylvaniaDuring the pastyearin the course and conduct of thisbusinessRespondent has derived gross revenues in excess of $500 000and has purchased and received goods at itsChesterPennsylvania, placeof businessdirectlyfrom points and places located outside the Commonwealth of Pennsylvania valued in excessof $50 000 Accordingly the Respondent is an employer engaged in commerce within the meaning ofSec 2(2) (6) and(7) of the Act Local 312 is alabor organization withinthe meaningof Sec 2(5) of the Act3 Certain errors inthe transcript havebeen notedand corrected HAJOCA CORP109AreaBargainingGroup Any contracts concluded withthe Teamsters were directly and individually negotiatedBoth the Plumbers and Teamsters contracts expired onJune 30 1986 Because of problems within the industrythe Respondent decided to negotiate an individual contractwith the Plumbers in 1986 and had given timelynotice that it was withdrawing from the multiemployerassociation of heating suppliersThe opening of negotiations between the Respondentand the Charging Party took place at the TeamstersLocal 312 office in Chester on May 28 1986 It was aninformal discussion because the Teamsters shop stewardwas not present and it is union policy to havea unit employee present during formal negotiations whenever possibleTimothy R Lehman Local 312 s secretary treasurerwas present for the Union while Eugene M Strinethe Respondents northeast regional manager and VincentK Ezzo the distribution center manager werepresent on behalf of the Respondent Strine presentedLehman with an outline of proposals for a new contractcontaining a cover memo which readConditions at our Chester facility dictate to usthat we must get our labor expenses into line Dueto the poor conditions in the industrial pipe valveand fitting areas and in general the chemical refinery and basic customer base the attached proposalismandatoryThe principal feature of the proposal was that theUnion agree to a 30 cent an hour cut in the existing basicwage rate during the first year of the contract that therate be brought up to the current rate during the secondyear of the contract and that it be increased by 30 centsduring the third year The proposal eliminating variousexisting fringe benefits also called for no increase in contributions toTeamsters healthwelfareand pensionfunds a situation that would mean a reduction in coverage by those funds because their premiums were scheduled to be increased during the coming yearsLehman was understandably unhappy about Strine sproposalsHe told Strine and Ezzo that he did not wantto get into formal negotiations at that time because theshop steward Victor Borreggine was not present but heagreed to meet with them on June 12 for a formal bargaining sessionThe June 12 meeting took place as scheduled At thismeeting Lehman furnished the Company with an outlineof union proposals which included a $2 an hour increaseduring each of the 3 years of a proposed agreement Hecautioned company negotiators not to get stickershock and admitted that some of his proposals were alittleheavyHowever he observed that the companyproposals were also on the heavy side Lehman flatlyrejected a 30 cent cut in the hourly rate stating that theTeamsters did not engage in give backs and also informed Strine that the Company s health and welfareproposalswere unacceptable because they would alsoamount to give backs in light of scheduled increases infund premiums Lehman noted that in previous negotiating years the Teamsters had generally followed thewage pattern set by the Company and the plumbing suppliers association with the Plumbers and indicated thathe might be willing to follow this practice again Theyall agreed to another meeting on June 19The June 19 meeting was canceled at the Company srequest on the basis that company representatives weretied up in negotiations with the Plumbers The partiesagreed to meet on Monday June 30 at 9 am whichwas the expiration date of the existing contract I creditLehman s testimony to the effect that shortly before themeeting was scheduled to begin Stnne phoned Lehmanat the latter s office and called the meeting off using asan excuse that he was tied up with the Plumbers 4Lehman replied that Strine s action put him in a heck ofa positionbecause the contract was scheduled to expireatmidnight andwe have to have something as thebasis for continuing to work They agreed that the drivers would continue to work on a day to day basis underan extension of the existing contract and that any contract terms eventually agreed on would be retroactive toJuly 1 Strine said that he did not know when he wouldfinish negotiations with the Plumbers but promised to getin touch with Lehman when the Plumbers negotiationswere concluded At or about this time the associationfrom which the Respondent had withdrawn concludedan agreement with Plumbers Local 690 for a 3 year contract providing for 5 cent an hour wage increases in eachof the 3 years This settlement became a matter ofcommon knowledge among the Respondents employeesOn July 2 Strine phoned Ezzo and told him to hold ameeting of company employees to explain the Company s positionSuch a meeting was held at the distribution center at the end of the day and included both adriver and several warehousemen Teamsters Shop Stewand Borreggine was absent because he had not returnedto the plant from making a delivery so a separate discussionwas held with him on his arrival I credit the corroborated testimony of several witnesses in attendance atthe firstmeeting that Ezzo proposed that both thePlumbers and the Teamsters agreed to no raise duringthe first year of a contract and to wage reopeners at theend of the first and second years He also mentionedsomething about profit sharing The proposal was notwell receivedOne employee named Weiss wanted toknow why the other employers in the industry could pay5 5 5 during the next 3 years and Hajoca could not Ezzoreplied that the Respondent had dropped out of the employers association that it was Hajoca Chester and ithad to live or die on its own Another employee complained that this matter should not have been taken updirectlywith employees and that union representativesshould have been present Ezzo responded to employeeobjections by stating that the Respondent had apphcations on file from other individuals and that if the employees did not agree to the offer they would be replaced with nonunion applicantsWhen Borreggine returned to the plant Ezzo met withhim in the presence of William Szczepanski who despitehis title as warehouse supervisor was a member of the4 Part of Strine s testimony on this point conflicted with statementsmade in an affidavit submitted to the U S district court in pending hhgation between these parties 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPlumbers bargaining unitEzzo told Borreggine essentially the same thing he told other employees earlier inthe afternoon He said that the Company was not makingenough of a profit to be able to giveemployees a raiseand that they wanted to keep wages as they were for ayear and then negotiate at the end of a year for an increase Borreggine asked Ezzo why they could not negotiate at this time for 2 years rather than wait to do so tillthe end of the first year He also asked Ezzo if he hadtalked to the Union about this proposal Ezzo repliedthat Strine was supposed to have taken care of contacting the Union Borreggine told Ezzo that he had no authonty to act on behalf of the Union and he wouldratherwait and see what Stone and the Union agreedon Ezzo then told Borreggine that if employees did notagree to the company proposal they would no longerhave jobs and would be replaced adding that the Company had people lined up waiting to take their jobsLater on that evening Borreggine phoned Lehman andreported these events to himThe Company and the Plumbers scheduled a negotiating session at the plant on the morning of July 9 I creditLehman s testimony that he was unaware of this meetinguntil he was informed by PlumbersBusinessAgent JackConvery that it was going to take place On receivingthis information he decided to go to the plant to find outwhat was happeningThe scheduled meeting between the Plumbers and theCompany began in Lehman s absence After it was inprogress for a few minutes he was invited to attend andhe did At this time company representatives announcedthat they were standing pat for a 1 year extension ofboth contractswith no increases Lehman said he knewnothing about a 1 year extension and that his only agreement with the Respondent was a day to day extension ofthe recently expired contract Strine told Lehman thatthe pose ion just announced came from upper level management of the RespondentLehman countered by saying that he supposed that his$2 an hour increase proposal over a 3 year period of timewas out of the question and asked the Company if theyhad anything else to offer Stone and Ezzo caucusedWhen they returned Stone told both Plumbers andTeamsters negotiators that the Chester facility was earning a 17 percent profit and that the new owners wanteda 16 percent return on their money Lehman observedthat they were not doing too badly Strine and Ezzo caucured again and when they returned they offered bothunions a 3 percent increase in wages in each of the 3years 5 Lehman asked if this was Stone s final offerStrine did not respond At that point the meeting brokeup without an agreementOn the following morning the Plumbers posted apicket line in front of the plant Although the line hasnot been maintained all day everyday since that time thePlumbers are still on strike and have not achieved anycontract with the Respondent The two Teamsters represented employees respected the Plumbers picket line andthereafter did not report to workWhile the two driverswere present from timeto time at the line during thefirst 3 or 4 weeks of the strike they never picketed nordid any other Teamsters 6At the present time all Plumbers represented warehousemen andTeamsters represented drivers who workedfor the Respondent have been replaced The Respondentis currentlyoperatingwith a slightlysmaller complementof employees than before the strike Immediately afterthe stake began Lehman and Company attorneys WalterH Flamm Jr and Jeffrey Smithengaged inan exchangeof telegrams that essentially accomplished nothing eitherin settlingthe strike or concluding a contract On July 10Lehman senta telegramsaying that Local 312 was noton strikewas working under the terms of the recentlyexpired contractand was willingto continue to negotiate for a new contract Flamm replied by a telegramwhich stated that work was available for Teamsters represented employees under thesame termsthat prevailedon July 9 He also stated that the company offer of July9 to the Teamsters was a final offer and that the Company would assume that the offer was rejectedunless acceptancewas madebefore the close of business on July14Lehman telegraphed Flamm the following day to saythat the Union would not present to its members for ratification any final offer from Hajoca that was not in writing datedand signedby the Employer and noted that ithad receivednothing inwriting from Hajoca that wouldmeet these requirementsLehman further informedFlamm that he would be in a position to conduct a ratification vote on July 17 if he received a written final offermeeting Teamsters requirements before that dateOnJuly 14 Ezzo telegraphed the Teamsters to state that anyoffers made by Hajoca previous to that date were withdrawn that work was available for drivers and that ifthey did not report to work they would be subject toreplacementFollowing the filing of a charge in the first of thesetwo consolidated cases the parties entered into a settlement agreementapproved by theRegionalDirector onJanuary 15 1987 in which the Respondent agreedamong other things to refrain from dealing directly withTeamsters represented employees and to fulfill our bargaining obligationsunder Section 8(a)(5) of the Act withrespect to Teamsters Local 312On January 29 1987Teamsters Local 312 Attorney Mark P Muller wroteFlamm a letter following up on a previous phone call inwhich he requested a date to commence collective bargainingHe requested a meeting so that the Companycould present a formal offer that union representativescould take back to the membership for possible ratificationNo such meeting ever took placeOn February 9 1987 Emily A Interrantea paralegalemployee of the law firm representing the Respondentvisited the Respondentspremisesand conducted a pollof employees in the plantmanagers office The employees participating in this poll were summoned to the6 The Teamstersmaintainthat they have neverbeenon stoke Thiscontentionis largelya question of semantics and hasbeenraised to preserve a unionposition thatis currentlybeing advanced in otherlitigation5A 3 percentincrease in theTeamsters contract would work out to anWhether or not the Teamsters have formallybeen on strike is not a mateadditional 30 cents an hour each yearrial question in this case and I make no finding on this point HAJOCACORP111officeEzzo privately pointed out to Interrante thedriver bargaining unit employees as the black employeesand the warehouse unit employees as the white employees andthen left the officeA total of four employeeswere present two in each unit Interrante introducedherself and told them that she had been hired by Hajocato determine whether a majority of them are represented by unions She stated that the poll would be taken inaccordance with standards established by the NationalLabor Relations Board She assured employees that theydid not have to participate if they did not want to andwould receive no benefit from participating She also assured them that their response would not be disclosed toHajoca representatives unless required by lawaddingthat there would be no reprisal or punishment if they didnot participateAfter delivering these introductory remarkswhichwere tape recorded she passed out individual writtenballotsThe two drivers were given a slip of paperwhich saidDo you consider Teamsters Local 312 to beyour collectivebargainingrepresentative9The papercarriedlines onwhich the employees could mark eitheryes or no Identical slips of paper were given to the twowarehousemen except that Plumbers Local 690 notTeamsters Local 312 was the union designated The ballotswere marked by the employees as they sat in theroom and were folded and returned to InterranteWhenshe returned to her office she unfolded the slips of paperand noted the results All were marked noOn February 11 Flamm wrote a letter to Muller in which hestated that it is the position of the Company that theUnion (Teamsters Local 312) does not represert an uncoerced majority of the Company s employees in a unitappropriate for collective bargaining Therefore it cannotlawfully recognize or bargain with the UnionShortlythereafter the second charge in these consolidated caseswas filed against the Respondent by Local 312 On May28 1987 the Regional Director notified all parties to thisproceeding that he was setting the January 15 settlementagreement aside and was issuing an unfair labor practicecomplaint based on charges filed both before and afterthe execution of that agreementC Analysis and ConclusionsIt is well settled that presettlement activity of a respondent may be examined and relied on in assessing itsconduct following the execution of a settlement agreement to determine if any postsettlement conduct amountsto an unfair labor practiceLaborers Local 185 (JosephsLandscaping)154 NLRB 1384Lawyers Publishing Co273 NLRB 129 1984Middle Earth Graphics283 NLRB1049 (1987) To warrant setting aside a settlement agreement the General Counsel must establish that followingthe execution of the agreement the Respondent eitherfailed to comply with its specific terms or that it engagedin subsequent unfair labor practices If the GeneralCounsel is successful in establishing either or both ofthese facts then the settlement agreement may be treatedas if it had not been executed and the presettlement conduct of therespondent as well as its postsettlement conductmay be prosecuted as if the settlement had nevertaken placeThe first item of presettlement activity prosecuted bytheGeneral Counsel in this proceeding is an allegedthreat made by Ezzo to unit employees that they wouldbe replaced if their unions went on strike In fact Ezzotold employees on July 2 not once but twice that ifthey did notaccept the proposal made to them on thatoccasion they would be replaced He made no mentioneither of a strike or of permanent strike replacementsEzzo said both to the group which met with him towardthe end of the day and to Borreggine when the latter returned from a delivery run that the Company had linedup other employees to take their jobs if they did notaccept the Respondents new wage offer This is a clearthreat to interfere with rights protected by Section 7 ofthe Act and is a violation of Section8(a)(1)Since at least 1944 it has been well settled that an employer violatesthe Act ifitengages in direct negotiationswith its employees concerning wages hours andterms and conditions of employment when they are represented for purposes of collective bargaining by a labororganizationMedo Photo Supply Corp v NLRB321U S 678 (1944) In this case Ezzo at Stnne s requestspoke with employees on July 2 and presented them witha company proposal that was something more than justanexplanationof the Company s position I havefound as a fact based on corroborated testimony thatEzzo proposed to employees a wage freeze during thefirstyear of a new contract and wage reopeners at theend of the first and second years covering in each instance theensuing12 months This proposal was markedly different from the one which Stnne and Ezzo hadmade to union negotiators on June 12 On that occasionas well as at a preliminary meeting in late May companynegotiators proposed a 30 cent cut during the first yearpanty with the existing wage rate during the secondyear and a 30 cent increase for the third year The twoproposalswere totally inconsistent and at an obviousvariance with each other so the Respondent can take nocomfort from a contention that it had the right to coinmunicate information to unit members concerning its bargaining position with their representativeWhen Ezzotold employees during thesemeetingsthat they would bereplaced if they did not accept this offer he disposed ofany contention which might be made that he was merelyexplaininga company positionHe was making anoffer and he was making it on a take it or leave usbasis In so doing the Respondent violated its duty tobargain collectively in good faith with Teamsters Local312 required by Section8(a)(1) and(5) of the ActShortly after the strike began the Respondent beganto hire replacementsWhile interviewing truckdriver applicantGerald Gillette Stnne told him that he wouldnot be represented by a union as long as he worked forHajoca because the union was on strike He also askedGillette if he was or had been a member of any labor organizationGillette replied that he had been a Local 312member in his previous job adding that he was a lifetimemember He also told Strine that he did not care if Local312 did or did not represent him while he was workingatHajoca Gillette was hired by the Respondent late inJuly 1986 and quit in mid September While this event 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas not prosecuted by the General Counsel as a separateviolation of the Act the statements made and questionsasked by Strine on the occasion of the Gillette intervieware revealing of the attitude and motivation of the Respondent throughout the period of time covered by theallegationsin the consolidated complaint SeeNLRB vAntonino s Restaurant648 F 2d 1206 (9th Cir 1981)The settlement agreement approved by the RegionalDirector on January 15 1987 contained a provision setforth in the attached notice that the Respondent wouldfulfill our bargaining obligations under Section8(a)(5)of the Act with respect to Teamsters Local 312 In determiningwhether the Respondent is guilty of postsettlement misconduct the Respondent seeks some justification for its actions from the language just quoted whichitwrote into the agreement arguing that it never flatlyagreed to recognize and bargain with Local 312 butmerely agreed to fulfill our bargaining obligation underSection 8(a)(5) of the ActIn fact the Respondent didnot bargain with Local 312 after the settlement was executed If the evasive language relied on by the Respondent meansanything at all it indicates that the Respondent harboreda realbut unexpressed intention on enteringinto the settlement agreement of ridding itself of Local312 as the bargaining representative for its truckdriversan act which it accomplished within a month from thedate of the agreement Such deviousness suggests thatthe settlement agreement itself was concluded in badfaith and is further evidence of the lack of good faiththatwas exhibited a month later when the Respondentformally withdrew recognition from Local 312Since at least 1951 an incumbent union has been entitied to rely upon an almost conclusive presumption thatitsmajority status as bargaining representative continuesthroughout the term of the contract and that it enjoys arebuttable presumption that its status continues thereafterCelanese Corp95 NLRB 664 672 (1951) The presumption which lingers on after the contract expires canbe rebutted by convincing proof that in fact the incumbent union no longer enjoys majority support of themembers of the bargaining unit or that the employer ingood faith reasonably grounded on objective evidencebelieves that the incumbent union no longer enjoys majonty support among members of the bargaining unitKBMS Inc278 NLRB 826 846 (1986) and cases citedThe presumption of continuing majority status may notbe rebutted in the context of employer unfair labor practicesThe presumption of continuing majority statusexists irrespective of whether the union has achieved ma,jonty status through a Board certification or by voluntary recognition on the part of the employerEasternWashingtonDistributingCo216NLRB 1149 (1975)NLRB v Frick Co423 F 2d 1327 (3d Cir 1970)The asserted good faith belief of an employer whowithdraws recognition from an incumbent union may notbe founded on any presumption that employees whohave crossed a picket line have abandoned support for aunion which is on strikeGarrett Railroad Car v NLRB683 F 2d 731 (3d Cir 1982) Contrary to some earliercases the Board recently held that no presumption ofany kind can arise from the fact that replacement employees in any given number have reported to workbehind a picket lineStationKKHI284 NLRB 1339(1987)The fact that a majority of the members of a bargaining unitare not actual members in good standing ofthe union that serves as their bargaining agent does notindicate the kind of lack of support that will justify agood faith doubt of its majoritystatusNor is criticismleveled at theunions activities or policies by members ofthe bargaining unit the equivalent of a repudiation of thatunion asbargaining agentBurns Security Services225NLRB 271 (1976)Odd Fellows Rebekah Home233NLRB 143 (1977)KBMS IncsupraNLRB v Cornellof California577 F 2d 513 (9th Cir 1978) The fact thatthe employer has experienced a high turnover of employees that the union has not recently filed any gnevances on behalf of unit employees that the union hasfailed to file with the Department of Labor the annualreports required by the Labor Management Reportingand Disclosure Act of 1959 or that some employeeshave evidenced dislike for agency shop provisions in acontractmay not form the foundation of a good faithdoubt warranting withdrawal of recognitionBurns Securely Servicessupra See alsoRobertshaw Controls Co263NLRB 958 (1982)Gregory s Inc242 NLRB 644 (1979)Neither the failure to file checkoff authorizations norunion violence which has ended several months beforerecognition was extended may form any basis for withdrawing such recognition at the end of a contract termPetroleum Contractors250 NLRB 604 (1980)NLRB vPennco Inc684 F 2d 340 (6th Cir 1982)On February 9 the Respondent polled some of its employees concerning their continued representation byboth incumbentunionsSuch polling is presumptively itlegal and must be justified by an employer engaged insuch conduct by demonstrating compliance with certainstandards set forth inStruksnesConstructionCo165NLRB 1062 (1967) Those standards are1The purpose of the poll must be to determine aclaim of majoritystatusby a labor organization2This purpose must be communicated to theemployees who are being polled3Employees involved in the poll must be givenassuranceagainstemployer reprisal for any answerssupplied in the course of the poll4 Polling must be done by secret ballot5Polling must not be conducted in the contextof unfair labor practices or any kind of coercive atmosphereNormally polling that attempts to comply with theStruksnesstandards takes place in an unrepresented bargaining unit and occurs when an outside union is attempting to gain initial recognition Such is not the casehereLocal 312 is an incumbent union and asserted noclaim to the Respondent of majoritystatus inJanuary orFebruary 1987 which would warrant polling a requirement set forth in item 1 of theStruksnesrule unless theUnion s demand to resume bargaining expressed in Muller s January 29 letter may be deemed to be an impliedclaim of majority statusOnly rarely haveStruksnesstandards come into play in an incumbentunion situa HAJOCA CORPtion 7 The only situation I have been able to find inwhich an employee poll afforded an employer with anincumbent union any justification for rebutting a presumption of continued majority status wasBoaz CarpetYarns280 NLRB 440 (1986) in which an employer tooksuch a poll after receiving a petition signed by a majonty of bargaining unit employeeswhich stated that thesigners no longer wished to be represented by their incumbent union No such petition was presented to theRespondent here InMontgomeryWard & Co210NLRB 717 (1974) the Board held that an employer wasnot legally entitled to seek to undercut a continuing majonty status of the Union by itself initiating a poll of employee sentimentThis is exactly what the Respondentdid in this case CfNLRB v A W Thompson Inc651F 2d 1141 (5th Cir 1981)Mingtree Restaurant vNLRB736 F 2d 1295 (9th Cir 1984)The fifth element of theStruksnesrequirements is similar to the one laid down byCelanesesupra and the lineof cases following thereafter In order to be lawful anemployee poll must be taken in an atmosphere free andclear of unfair labor practices and employer coercion Inlight of the unfair labor practices committed by the Respondent and found here the February 9 poll cannot bejustified by any reliance on eitherStruksnesorCelaneseOne further aspect of this poll should be addressedEmployees who participated in the polling-and not alldid-were asked to indicate if they considered TeamstersLocal 312 (or Plumbers Local 690) to be their collectivebargaining representativeThis question is markedly different from the one used by the Board in conductingrepresentation elections In a Board election employeesare asked if they want a named union to be their bargaining representative not whether they consider it to besuchThere is an obvious and significant difference between wanting (or not wanting) a union to represent youand an assessment of fact whether or not that union iscurrently engaged in acting on your behalf The answerto the first question evidences a desire or preference theanswer to the latter evidences only an employees evaluation of a union s current collective bargaining activitiesor statusThe answers given both by employees whodo-and who do not-desire union representation couldbe markedly different depending on which question wasaskedAccordingly I would fault this particular poll onthe basis of the manner in which the question of employee preference was phrased on the ballot as well as theother factors that cast doubt on its validity and wouldregard it as an inaccurate and unreliable expression ofemployee sentiment on that basis aloneOn February 11 1987 the Respondent withdrew recognition from Local 312 as the representative of truckdrivers I conclude that it had no good faith doubtgrounded on objective evidence to question the Union scontinued majority status at that time Respondent hadcommitted several serious unfair labor practices that hadthe effect of undermining the Union s majority status Ittold at least one replacement applicant that it was going7 SeeBurns Security ServicessupraEasternWashingtonDistributingCo supraMid Continent RefrigeratedService Co 228 NLRB 917 (1977)Thomas Industries255 NLRB 646 (1981)113to operate its plant on a nonunion basis because of thestake The poll that it took was seriously flawed and theonly other objective fact it could rely on were somestatements by one of its replacement drivers a formermember of Local 312 made to his brother in law that hedid not know why people who were strangers to theCompany would be picketing and that they were stupidto be picketing while others inside were working Criticizing Plumbers pickets is not the equivalent of rejectingthe Teamsters as a bargaining agent Moss testified credibly that he never said to anyone that he did not want theTeamsters to represent him These statements were woefully insufficient to permit the Employer to form thebasisof any good faith doubt of continued majoritystatusAs noted above the fact that employees crossedthe picket line to go to work does not give rise to an inference that they do or do not reject representation bythe picketing union In this instance the Teamsterswhose status is in question here were not engaged in anypicketing this effort having been maintained exclusivelyby another labor organizationAccordinglywhen theRespondent withdrew recognition from Teamsters Local312 as the exclusive collective bargaining representativeof its truckdriver employees it violated Section 8(a)(1)and (5) of the Act In light of the fact that these violations of the Act occurred after the approval by the Regional Director of a settlement agreement on January 151987 I conclude that the Respondent violated that agreement by the commission of subsequent unfair labor practices and that the Regional Director was fully justified insetting the agreement aside and in prosecuting unfairlabor practices which occurred prior to the executionthereofOn the foregoing findings of fact and on the entirerecord considered as a whole I make the followingCONCLUSIONS OF LAW1Respondent Hajoca Corporation is an employer engaged in commerce within the meaning of Section 2(2)of the Act2Truck Drivers and Helpers Teamsters Local UnionNo 312 is a labor organization within the meaning of theAct3All regular full time and part time truck drivers employed by the Respondent at its Chester Pennsylvaniainstallationexcluding warehousemen office clerical employees guards and supervisors as defined in the Actconstitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act4At all times material Truck Drivers and HelpersTeamsters Local Union No 312 has been the exclusivecollective bargaining representative of all the employeesin the unit found appropriate in paragraph 3 for purposesof collective bargaining within the meaning of Section9(a) of the Act5In bypassing the Union and in negotiating directlywith members of the bargaining unit represented by theUnion and by withdrawing recognition from the Unionand refusing to bargain collectively with it the Respondent violated Section 8(a)(5) of the Act 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD6 By the acts and conduct set forth above by threatening to replace employees if they refused to accept itswage proposals and by unlawfully interrogating employees by conducting a poll respecting their union status andsympathies the Respondent violated Section 8(a)(1) ofthe Act7The aforesaid unfair labor practices have a close intimate and substantial affect on the free flow of commerce within the meaning of Section 2(6) and (7) of theActREMEDYHaving found that the Respondent has committed vanous unfair labor practices I will recommend to theBoard that the Respondent be required to cease anddesist therefrom and to take other affirmative actions designed to effectuate the purposes and policiesof the ActBecause the violationsof the Act foundare repeated andpervasive and demonstrate a disposition on the part ofthisRespondent to behave in disregard of the rights ofits employees and the processes of the Board I will recommend to the Board a so called broad 8(a)(1) orderwhich is designed to suppress any and all violations ofthat Section of the ActHickmott Foods242 NLRB 1357(1979) I will also recommend that the Respondent be required to bargain collectively with the Union as the exclusive collective bargaining representative of its truckdriver employees and that it be required to post the usualnotice advising its employees of their rights and of theresults in this case The General Counsel seeks a visitatonal clause permitting discovery under the FederalRules of Civil Procedure in the event that the Board sorder must be enforced by a contempt proceeding in acourt of appeals I will recommend such an order[Recommended Order omitted from publication ]